Title: From Alexander Hamilton to Thomas Willing, 30 March 1790
From: Hamilton, Alexander
To: Willing, Thomas


Treasury DepartmentMarch 30th. 1790
Sir

I have delivered to Brockholst Livingston Esquire, who will present you this, One Hundred Shares of Bank Stock, for a purpose which he will explain to you.
Should Mr. Livingston desire it, you will please to transfer the said Bank Stock or so much thereof as he may require, to Robert Morris Esqr. on his Order.
I remain with great respect   Sir   Your Obedient Servant
Thomas Willing Esquire
